Name: Council Regulation (EEC) No 1779/81 of 30 June 1981 amending Regulation No 115/67/EEC with regard to the criteria for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 176/5 COUNCIL REGULATION (EEC) No 1779/81 of 30 June 1981 amending Regulation No 115/67/EEC with regard to the criteria for deter ­ mining the world market price for oil seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, seeds and at the same time make maximum use of crushing capacities ; whereas, to this end, Regulation No 1 15/67/EEC (2) was amended by the Council by Regulation (EEC) No 2917/80 (3); Whereas the situation is the same for the 1981 /82 marketing year ; whereas the application of this measure should be extended for another year, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by the 1979 Act of Accession , and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 29 of Regulation No 136/66/EEC, when the world market price for oil seeds is being determined, prices shall be adjusted where appropriate to take prices of competing products into account ; Whereas, owing to the exceptional situation on the market in colza and rape seed in the 1980/81 marketing year, provision was made for an additional adjustment when the world market price was being determined to improve the marketing of Community In the second subparagraph of Article 5a of Regula ­ tion No 115/67/EEC, '30 June 1981 ' shall be replaced by '30 June 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 30 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS (2 ) OJ No 111 , 10 . 6 . 1967, p . 2196/67 . (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (3 ) OJ No L 304, 13 . 11 . 1980, p . 3 .